Title: To John Adams from C. W. F. Dumas, 22 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 22e. Janvr. 1780 i.e. 1781
Monsieur

Fidele à ma promesse, j’ai l’honneur de vous donner connoissance, que le Courier attendu est arrivé hier au Soir de Pétersbourg, avec la nouvelle de la signature a la Convention entre les Ministres de la Russie et ceux de la rep. le 3 de ce Mois. Ainsi tout est en ordre. Si vous avez quelque chose de nouveau, quant aux affaires de l’Amérique, faites m’en part, de grace: car il importe de pouvoir donner ici intelligence pour intelligence le plus souvent possible. J’écris a la hâte, et suis obligé d’être court.
Je suis avec beaucoup de respect & d’attachement, Monsieur, Votre très-humble & très-obéissant servit

Dumas


P.S. On avoit, il y a quelques jours par lettre d’un procureur d’ici, à un Avocat d’Amst., proposé aux Négocians d’Amstm. d’envoyer, conjointément avec ceux de Dort et Rotterdam, des Députés ici, demander protection extraordinaire pour le Commerce. Ceux d’Amstm. ont repondu être parfaitement contents de la protection ordinaire de leur Régence, et vouloir s’y tenir, sans innover. L’affaire en est restée là. Je vous en informe Monsieur, parce que je fais que l’affaire a été mal debitée parmi le public à Amstm. Comptez sur la vérité du fait. Je le tiens de source.

